      Case 1:19-cv-00251 Document 1 Filed 06/11/19 Page 1 of 6 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                      §
Plaintiff,                                    §
                                              §
v.                                            §     Civil No. 1:19-cv-00251
                                              §
$377,000.00 IN UNITED STATES                  §
CURRENCY,                                     §
Defendant.                                    §

                VERIFIED COMPLAINT FOR FORFEITURE IN REM

        In accordance with Fed. R. Civ. P. Supplemental Rule G(2), the United States of

America, Plaintiff, brings this complaint and alleges as follows:

Nature of the Action

        1.      This is an action to forfeit property to the United States pursuant to

21 U.S.C. § 881(a)(6) and 18 U.S.C. § 981(a)(1)(C).

Defendant In Rem

        2.      The defendant property is $377,000.00 in United States Currency

(Defendant Property). Agents with Homeland Security Investigations - Department of

Homeland Security seized the Defendant Property on February 19, 2019. The Defendant

Property is currently in the custody of the U.S. Customs and Border Protection.

Jurisdiction and Venue

        3.      The Court has subject matter jurisdiction over an action commenced by the

United States pursuant to 28 U.S.C. § 1345, and over an action for forfeiture pursuant to


Verified Complaint – Page 1
        Case 1:19-cv-00251 Document 1 Filed 06/11/19 Page 2 of 6 PageID #: 2



28 U.S.C. § 1355(a).

         4.     The Court has in rem jurisdiction over the Defendant Property pursuant to

28 U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture occurred

in this district.

         5.     Venue is proper in this district pursuant to 28 U.S.C. §1355(b)(1)(A)

because acts or omissions giving rise to the forfeiture occurred in this district.

Basis for Forfeiture

         6.     The Defendant Property is subject to forfeiture pursuant to:

         a.     21 U.S.C. § 881(a)(6) because it constitutes (i) money, negotiable

instruments, securities and other things of value furnished and intended to be furnished in

exchange for a controlled substance in violation of the Controlled Substances Act; (ii)

proceeds traceable to such an exchange; or (iii) money, negotiable instruments, and

securities used and intended to be used to facilitate a violation of the Controlled

Substances Act, and

         b.     18 U.S.C. § 981(a)(1)(C) because it is property, real or personal,

constituting or derived from proceeds traceable to a violation of any offense constituting

“specified unlawful activity” or a conspiracy to commit such offense.

Facts

         7.     On 2/19/2019 HSI SAC Dallas TFOs D. Cortes, M. Spears, C. Halfmann,

P. Harris, and DFW Detective B. Becker were notified by Las Vegas Metro Police that

TSA had issued a Bulk Cash Notification that Mr. Daurence BROOKS had been

discovered to be traveling with approximately $380K dollars he had claimed to be casino

Verified Complaint – Page 2
      Case 1:19-cv-00251 Document 1 Filed 06/11/19 Page 3 of 6 PageID #: 3



winnings. TFO Spears encountered BROOKS on the A33 jet bridge with Marjai COOKS

as they were running upon exiting the plane. TFO Spears initiated a consensual

encounter. COOKS continued up the jet bridge and a consensual contact with her was

initiated by TFO Halfmann. BROOKS appeared nervous and was visibly sweating.

BROOKS said he had been in Las Vegas and won money on sport bets. BROOKS said

he was carrying about $200K. BROOKS consented to search. TFO Spears located stacks

of money concealed in the backpack. BROOKS said that he was a homebuilder and the

he had been building homes for about 1 year. BROOKS stated that he and his wife also

own a Reality company in Beaumont. BROOKS said that his company is called, "Brooks

Home Reality". BROOKS said that he currently had approximately 10 to 15 homes

under management with the reality company. BROOKS said that the "Brooks Home

Reality" has been around for about a year and a half. BROOKS said that he buys, sells,

rents and builds homes. TFO Spears attempted to locate the business on social media and

could not find a business with that name in the Beaumont area. TFO Spears asked

BROOKS if his reality company was run out of a P.O. Box, virtual office or from his

residence. BROOKS said that the "Brooks Home Reality" company has an actual store

front in a building with a sign. BROOKS said that he and his wife also own two daycare

businesses in the Beaumont area. TFO Spears asked BROOKS if he and his wife filed

their federal income taxes together or separately. BROOKS advised that he believed that

they file jointly. TFO Spears asked BROOKS how much he had claimed on his 2018

Federal Income Taxes. BROOKS hesitated a few seconds and then said that he did not

know and that his wife Mira BROOKS had handled that. TFO Spears then asked

Verified Complaint – Page 3
      Case 1:19-cv-00251 Document 1 Filed 06/11/19 Page 4 of 6 PageID #: 4



BROOKS for a simple estimate of the amount claimed for tax years 2016, 2017 or 2018.

BROOKS again said that he has no idea of what he had made or claimed for those years.

BROOKS has a criminal history for burglary, drugs, federal probation, and a past parole

(Texas). BROOKS was unable to produce a source for the currency prior to Vegas or

remember his IRS income tax reported income for the last few years. BROOKS believed

he filed jointly, with his wife, on his IRS income tax returns and said his wife would have

to be contacted to answer those questions. BROOKS did not have any tax documents for

his alleged winnings in Vegas.

        Due to the facts and circumstances collected at the scene, BROOKS criminal

history, inconsistent statements from BROOKS and COOKS, and an inability to

legitimize the currency TFO Spears advised BROOKS the currency was going to be

seized based on suspicion he believed the funds were derived from illegal activity and or

money laundering, violations of 18 USC 981(a)(1), 18 USC 1956(c)(7), 18 USC 1952,

and 18 USC 1961(1).

Potential Claimants

        8.      The only known potential claimants to the Defendant Property are:

                a.      Daurence Everett Brooks, represented by:
                        Geoffrey G. Nathan
                        Attorney at Law
                        132 Boylston Street 5th FL.
                        Boston, MA 02116

                b.      Mira Brooks
                        739 Avenue D
                        Port Neches, Texas 77651



Verified Complaint – Page 4
      Case 1:19-cv-00251 Document 1 Filed 06/11/19 Page 5 of 6 PageID #: 5



                c.      Marjai Cooks
                        739 Avenue D
                        Port Neches, Texas 77651

Claim for Relief

        9.      The United States respectfully requests that the Court forfeit the Defendant

Property to the United States, award costs and disbursements in this action to the United

States, and order any other relief that the Court deems appropriate.

                                            Respectfully submitted,

                                            JOSEPH D. BROWN
                                            UNITED STATES ATTORNEY

                                                   /s/
                                            MICHAEL W. LOCKHART
                                            Assistant United States Attorney
                                            Eastern District of Texas
                                            Texas Bar No. 12472200
                                            350 Magnolia Avenue, Suite 150
                                            Beaumont, Texas 77701-2237
                                            (409) 839-2538
                                            (409) 839-2643 (fax)
                                            michael.lockhart@usdoj.gov




Verified Complaint – Page 5
      Case 1:19-cv-00251 Document 1 Filed 06/11/19 Page 6 of 6 PageID #: 6




                  VERIFICATION PURSUANT T028 U.S.C. § 1746

       I, Hugo Torres, hereby state that:

       I.      I am a Special Agent with Homeland Security Investigations.

       2.      I have read this Complaint, and the information contained herein is true and
               correct to the best of my knowledge.

       3.     The information contained in this Complaint comes from the official files
              and records of the United States, statements from other law enforcement
              officers, and my investigation of this case.

       I state and verify under penalty of perjury that the foregoing is true and correct.




                                                  Hugo Torres
                                                  Special Agent
                                                  Homeland Security Investigations




           11 , 2019.
Dated: June_




Verified Complaint-Page 6
      Case 1:19-cv-00251 Document 1-1 Filed 06/11/19 Page 1 of 2 PageID #: 7




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION

UNITED STATES OF AMERICA                           §
Plaintiff,                                         §
                                                   §
v.                                                 §   No. 1:19-cv-00251
                                                   §
$377,000.00 IN UNITED STATES                       §
CURRENCY,                                          §
Defendant.                                         §

                     ORDER FOR WARRANT OF ARREST IN REM

TO:     The Clerk of the Court, United States District Court for the Eastern District of
        Texas

        WHEREAS, on June 11, 2019, the United States of America filed a verified

complaint for civil forfeiture in the United States District Court for the Eastern District of

Texas against the defendant property, alleging that the property is subject to seizure and

civil forfeiture to the United States for the reasons alleged in the complaint; and

        WHEREAS, the Court, having reviewed the Complaint and the Government’s

Application for Warrant of Arrest in Rem, finds, the defendant property is currently in the

possession, custody, or control of the United States; and

        WHEREAS, Supplemental Rule G(3)(b)(i) provides that the clerk must issue a

warrant to arrest the property if it is in the government’s possession, custody, or control;

        YOU ARE, THEREFORE, HEREBY COMMANDED to issue an arrest warrant

in rem for the defendant property pursuant to Supplemental Rule G(3)(b)(i); and

        YOU ARE FURTHER COMMANDED to deliver the arrest warrant in rem to a



Order for Warrant of Arrest in Rem - Page 1 of 2
     Case 1:19-cv-00251 Document 1-1 Filed 06/11/19 Page 2 of 2 PageID #: 8



person or organization authorized to execute it who may be a marshal or any other United

States officer or employee, someone under contract with the United States, or someone

specially appointed by the Court for that purpose, pursuant to Supplemental Rule

G(3)(c)(i).

        IT IS SO ORDERED,




Order for Warrant of Arrest in Rem - Page 2 of 2
      Case 1:19-cv-00251 Document 1-2 Filed 06/11/19 Page 1 of 2 PageID #: 9




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

UNITED STATES OF AMERICA                      §
Plaintiff,                                    §
                                              §
v.                                            §   No. 1:19-cv-00251
                                              §
$377,000.00 IN UNITED STATES                  §
CURRENCY                                      §
Defendant.                                    §

                              WARRANT OF ARREST IN REM

TO:     The U. S. Customs and Border Protection for the Eastern District of Texas and/or
        any other United States officer or employee, someone under contract with the
        United States, or someone specially appointed by the court.

        On June 11, 2019, the United States filed a verified complaint for civil forfeiture

in the United States District Court for the Eastern District of Texas against $377,000.00

in United States currency (defendant property) alleging that the property is subject to

seizure and forfeiture to the United States for the reasons alleged in the complaint.

        The defendant property is currently in the possession, custody, or control of the

United States.

        In these circumstances, Supplemental Rule G(3)(b)(i) directs the Clerk of the

Court to issue an arrest warrant in rem for the defendant property.

        Supplemental Rule G(3)(c)(i) provides that the warrant of arrest in rem must be

delivered to a person or organization authorized to execute it who may be a marshal or

any other United States officer or employee, someone under contract with the United

States, or someone specially appointed by the court for that purpose.
Warrant of Arrest in Rem – Page 1 of 2
    Case 1:19-cv-00251 Document 1-2 Filed 06/11/19 Page 2 of 2 PageID #: 10



        YOU ARE COMMANDED to do the following:

        1.       To arrest the defendant property as soon as practicable [see Rule G(3)(c)(ii)

for exceptions for serving as soon as practicable] by serving a copy of this warrant on the

custodian in whose possession, custody or control the property is presently found, and to

use whatever means may be appropriate to protect and maintain it in your custody until

further order of this Court.

        2.       Promptly after execution of this process, to file the same in this Court with

your return thereon, identifying the individual(s) upon whom copies were served and the

manner employed.

        Dated:



                                                    DAVID O’TOOLE
                                                    Clerk of the Court
                                                    United States District Court for the
                                                    Eastern District of Texas



                                                    By:    __________________________
                                                           Deputy Clerk




Warrant of Arrest in Rem – Page 2 of 2
                           Case 1:19-cv-00251 Document 1-3 Filed 06/11/19 Page 1 of 1 PageID #: 11
2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)     PLAINTIFFS                                                                                          DEFENDANTS
         United States of America                                                                              $377,000.00 in U.S. currency

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant               Jefferson
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)          Attorneys (If Known)
       Michael W. Lockhart, USAO, 350 Magnolia Ave, Suite 150
       Beaumont, Texas 77701 (409) 839-2538
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)      III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
u   1    U.S. Government                 u 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                      of Business In This State

u2       U.S. Government                 u 4 Diversity                                                 Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice           u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -                of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability          u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal         u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product             u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                  u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud               ✘
                                                                                                       u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                   Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage           u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability          u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                           & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                      Sentence                 u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                      Security Act             u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                       26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                             u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                     to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                          u   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
✘
u1       Original        u 2    Removed from                u 3Remanded from                      u4
                                                                                            Reinstated or                u 5
                                                                                                                  another district    u 6 Multidistrict                        u 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             This is an in rem civil forfeiture proceeding pursuant to 18 USC 981
VI. CAUSE OF ACTION                         Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                          JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    06/11/2019                                                                         /s/ Michael W. Lockhart
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
